DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-5, 7-20 are currently pending.
Priority:  This application is a CON of 15/300,699 (09/29/2016 ABN)
15/300,699 is a 371 of PCT/JP2015/060013 (03/30/2015)
and claims foreign priority to JAPAN 2014-072356 (03/31/2014)
and JAPAN 2014-193039 (09/22/2014).
Election/Restrictions
Applicant affirmed the election of species of formula 42, example 19 on page 74.  The elected species of compound 42 has the following structure:

    PNG
    media_image1.png
    158
    586
    media_image1.png
    Greyscale
.
and corresponds to instant claim 1’s formula (1):

    PNG
    media_image2.png
    247
    521
    media_image2.png
    Greyscale

where in Formula (1): P = N3-(CH2)4C(O)-NH-(OCH2CH2)n- ; Z1= -O- ; Z2 - -(CH2)4- ; X1 = -NH-C(O)CH2-I ;  s=1 ; t=0 ; R4 = F.  Thus, the species was determined by the Examiner to read only on claims 1-3, 6, 8, 9, 11, 16-18.  
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987). Accordingly, claims 4, 5, 7, 10, 12-15, 19-20 are withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 11, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vigh et al. (US 20130224870, published 2013-08-29).
Vigh teaches a method comprising reacting an analyte (corresponding to instant claim 1’s “biofunctional molecule” - [0078]: “An analyte may comprise a peptide, a protein, a carbohydrate, an oligonucleotide, an DNA, or an RNA, or a combination thereof.”) with an analyte-reactive group (claim 74) and includes examples with a cleavable anchor such as the following compound:
[0008]:

    PNG
    media_image3.png
    214
    407
    media_image3.png
    Greyscale

Example 7 ([0202] compound 43; [0213]; Fig. 26) which corresponds to the instant claims, Formula (1) when s,w=1, t=0, R1-6 are H, 
P is N3-(CH2CH2O)n, Z1 is -CH2CH2O-, Z2 is -CH2(OCH2CH2)n, X1 is -OH. 
Thus, the claims are rejected.
	Response
	Applicant incorporated the limitations of claim 6 into claim 1 which specifies the X1 is other than -OH.  This rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 9, 11, 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Vigh et al. (US 20130224870, published 2013-08-29). 
Vigh teaches a method comprising reacting an analyte (corresponding to instant claim 1’s “biofunctional molecule” - [0078]: “An analyte may comprise a peptide, a protein, a carbohydrate, an oligonucleotide, an DNA, or an RNA, or a combination thereof.”) with an analyte-reactive group (claim 74) and includes examples with a cleavable anchor such as the following compound:
[0008]:

    PNG
    media_image3.png
    214
    407
    media_image3.png
    Greyscale

Example 7 ([0202] compound 43; [0213]; Fig. 26) which corresponds to the instant claims, Formula (1) when s,w=1, t=0, R1-6 are H, 
P is N3-(CH2CH2O)n, Z1 is -CH2CH2O-, Z2 is -CH2(OCH2CH2)n, X1 is -OH. 
Claims 1-3, 8, 9, 11, 16-18 are rendered obvious over Vigh as one of ordinary skill in the art would consider following the teaching of Vigh and perform the method of reacting as in Vigh’s claim 74 and arrive at the claimed invention.  Regarding instant claim 6 which specifies the reactive group X1 as selected from a group which includes an active ester, aldehyde, amino, etc., this is not explicitly taught by Vigh.  However, given that VIgh teaches attaching the compound 43 to a fluorophore in Example 7 (i.e. [0213]) using the hydroxy end of the molecule, one of ordinary skill in the art would have reasonably considered alternate functional groups for the same purpose as described by Vigh ([0086]) for attaching the cleavable anchor to a fluorophore including an amine, carbonyl, carboxylic acid, etc. and arrive at the claimed invention.  Such functional groups are routinely interchanged by those of ordinary skill in the art and such a modification would have been considered routine.  Therefore, the claims are rejected as prima facie obvious.
Response
Applicant argues that Vigh teaches a fluorescent substance between the reactive functional group and degradable linker while the claimed invention does not.  This argument is not persuasive because the instant claims are to a “method … comprises reacting a functional group in the biofunctional molecule with a functional group in the biodegradable polyethylene glycol compound …” and does not exclude further steps or even specify which groups react.  Thus, Vigh does teach reacting a biofunctional molecule with the compound cited above in a manner that is the same as the instant claims.  One of ordinary skill in the art following the teaching of Vigh would reasonably consider the other functional groups taught by Vigh in the reaction for the same purpose and arrive at the claimed invention.   Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 8, 9, 11, 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
In claim 1, the term “chemically reactive” would not be clear to one of skill in the art because the term does not have a clear and unambiguous meaning in the art and the reactivity is dependent on a number of factors not provided in the claim – i.e. temperature, pressure, solvent, catalyst, etc.  In addition, although there are examples provided in the specification, the term is not defined in the specification providing ambiguity to one of skill in the art as to what is and is not included in such a scope.  To avoid this rejection, the Examiner recommends specifically listing or detailing which groups are included in the scope – i.e. such as in claim 19.
Applicant’s use of “
    PNG
    media_image4.png
    24
    240
    media_image4.png
    Greyscale
” in claims 2-3 would also be confusing because the specification does not provide an unambiguous definition of the terms and instead references articles not of record.  Furthermore, it is unclear whether substituents that do not appear in the referred to references are intended to be within the scope of the claims, and if so it is unclear how the values are arrived at.
Furthermore, it is unclear whether substituents that do not appear in the referred to references are intended to be within the scope of the claims, and if so it is unclear how the values are arrived at.  The specification describes the sigma values as reproduced below:

    PNG
    media_image5.png
    279
    576
    media_image5.png
    Greyscale

For example, following the guidance from [0091]-[0100] of the specification as filed, the sigma values calculation is confusing for compound 44:
	
    PNG
    media_image6.png
    127
    466
    media_image6.png
    Greyscale
.  
In particular, the P-Z1 is not ethoxy, but polyethyleneoxide, and it is unclear how the other values in the calculation are arrived at.  Applicant appears to be making numerous implicit (and not described) approximations in determining the metes and bounds of the claims.  However, Hansch (the cited Chem Rev 1991 article) teaches a number of substituents which would be relevant to polyethyleneoxide, including entry 218 of “OCH2CH2O-“ having sigma values of -0.12 and -0.12:

    PNG
    media_image7.png
    51
    342
    media_image7.png
    Greyscale

One of ordinary skill in the art would have no way of knowing which substitution to make in cases where the sigma value is not listed.  In addition, the sigma-m and sigma-p values are unclear which is to be used in any given molecule based on the variable nature of the possible substitution patterns, i.e. according to IUPAC nomeclature the order of precedence of groups may vary depending on the particular substituents.  Thus one of ordinary skill in the art could not unambiguously determine what Applicant intends to be the metes and bounds of the claims. 
Therefore, the claims are rejected. 
	Response
	Regarding the “chemically reactive functional group”, Applicant appropriately amended the claim to incorporate specific structures.  This part of the rejection is withdrawn.
	Regarding the use of “
    PNG
    media_image4.png
    24
    240
    media_image4.png
    Greyscale
” in claims 2-3, Applicant incorporated specific structures and argues that satisfies 35 USC 112.  As detailed supra, the language remains confusing and ambiguous because it is unclear how compounds such as the elected species and compound (44) satisfy the sum of , for example given that the substituent on compound 44 in P-Z is polyethyleneoxide with n=113 and ethyleneoxide has sigma of -0.12 would give a sum of approx. 113x-0.12 = -13.56 which is outside of the range provided in the claim.  Because it is unclear how the calculation applies in the claim, one of skill in the art would not know how to apply the claim language and the guidance in the specification to unambiguously determine the metes and bounds of the claims.  This part of the rejection is maintained for claims 2-3.

Double Patenting
Claims 1-3, 8, 9, 11, 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6-8, 17, 19-20 of copending Application No. 16/886056 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims compounds that anticipate the instant claims, i.e. formula (1): 

    PNG
    media_image8.png
    299
    653
    media_image8.png
    Greyscale

which corresponds to instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant filed and approved terminal disclaimer.  This rejection is withdrawn.

Conclusion
The claims are not in condition for allowance.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H HAVLIN/            Primary Examiner, Art Unit 1639